Citation Nr: 0218040	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  01- 02 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for viral syndrome, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel





INTRODUCTION

The veteran served on active duty for more than three 
years, including the period from February 1989 to January 
1992. 

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim for service connection for viral syndrome, 
to include as due to undiagnosed illness.  

The Board notes that additional issues were adjudicated in 
the May 2000 rating action, and the veteran submitted a 
notice of disagreement with the denial of the claims for 
service connection for chronic fatigue syndrome, post-
traumatic stress disorder (PTSD), depression and weight 
gain.  A statement of the case addressing these matters 
was issued in July 2000, and a substantive appeal was 
received in February 2001.  By rating action dated in 
February 2001, the RO granted service connection for PTSD 
with major depression.  The veteran subsequently disagreed 
with the evaluation assigned for PTSD.  A decision by a 
Decision Review Officer dated in December 2001 granted 
service connection for fibromyalgia syndrome, to include 
multiple joint weakness and pain, headaches and chronic 
fatigue.  Following the receipt of additional evidence, a 
Decision Review Officer, in March 2002, increased the 
evaluation assigned for the veteran's service-connected 
psychiatric disability to 70 percent, and granted a claim 
for a total rating based on individual unemployability due 
to service-connected disability.  Following a request by 
the RO for clarification of the issues he wanted to 
appeal, in a statement received in March 2002, the veteran 
advised the RO that the March 2002 determination had 
satisfied his appeal as to all issues except for the claim 
for service connection for viral syndrome.  Accordingly, 
this decision will be limited to the issue noted on the 
preceding page.




FINDING OF FACT

The veteran does not currently have a chronic viral 
syndrome disability.


CONCLUSION OF LAW

A chronic viral syndrome disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 
(West Supp. 2001); 38 C.F.R. § 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of 
Department of Veterans Affairs (VA) to notify the veteran 
and the representative of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's 
duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case, and supplemental statement of the case, apprised the 
veteran of the law applicable in adjudicating the appeal.  
By letter dated in October 2002, the veteran was apprised 
of the pertinent provisions of the VCAA and of that 
evidence he needed to submit and the development the VA 
would undertake.  The correspondence reflects that the 
veteran's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim, as well as the 
actions expected of him and those the VA would provide, 
have been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records 
as well as post-service VA and private treatment records.  
The veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been 
developed to the extent possible and that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay 
compensation in accordance with Chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from 
an illness or combination of illnesses manifested by one 
or more signs or symptoms such as those listed in 38 
C.F.R. § 3.317(b), provided that such disability:  
(i) became manifest either during active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent 
or more not later than September 30, 2011; and (ii) by 
history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(i) and (ii) (except as to delimiting date); 
38 U.S.C.A. § 1117 (West Supp. 2002).

For purposes of 38 C.F.R. § 3.317, "objective indications 
of chronic disability" include both "signs," in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic. The 6- month 
period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness 
as referenced in 38 C.F.R. § 3.317 shall be rated using 
evaluation criteria from Part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  
38 C.F.R. § 3.317(a)(4).

A disability referenced in 38 C.F.R. § 3.317 shall be 
considered service connected for purposes of all laws of 
the United States.  38 C.F.R. § 3.317(a)(5).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: 
(1) if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; or (3) 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were recently amended, effective March 1, 
2002.   See Veterans Education and Benefits Expansion Act 
of 2001, Public Law No. 107-103, 115 Stat. 976 (2001).  In 
pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs and 
symptoms, as well as for any diagnosed illness that the VA 
Secretary determines by regulation warrants a presumption 
of service connection.  In addition, the new law extends 
the period in which the VA may determine that a 
presumption of service connection should be established 
for a disability occurring in Persian Gulf War veterans to 
September 30, 2011.  See 66 Fed. Reg. 56,614-15. (Nov. 9, 
2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)).  The 
veteran is not adversely impacted by the Board's 
application of the amended law in this adjudication.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The evidence supporting the veteran's claim consists 
essentially of his statements and private medical records 
reflecting treatment for viral syndrome.  Initially, the 
Board acknowledges that the veteran had service in the 
Southwest Asia theater of operations during the Persian 
Gulf War.  

The record discloses that the veteran complained of 
generalized body aching, fever and lack of appetite in 
August 1997.  It was concluded that he probably had a 
viral syndrome.  When he was seen for complaints of cough, 
chills and nasal congestion in February 1999, the 
assessment was viral syndrome.  

The evidence against the veteran's claim for service 
connection for viral syndrome, to include as due to 
undiagnosed illness, consists of the service medical 
records, private medical records and the reports of VA 
examinations.  The service medical records are negative 
for complaints or findings pertaining to viral syndrome.  
The Board acknowledges, as noted above, that viral 
syndrome was reported in 1997 and again in 1999.  In this 
regard, however, it is significant to point out that on 
both occasions, the veteran's complaints were of recent 
origin.  Moreover, it is clear that these represented 
acute conditions that resolved after treatment was 
initiated.  The veteran made no reference to these 
complaints having been present since service.  In 
addition, following a VA examination in March 2000, the 
diagnosis was history of viral syndrome, recovered.  
Similarly, the veteran was again examined by the VA in 
August 2001.  It was noted that the veteran was unaware of 
viral syndrome, although he reported that he had a history 
of colds and flu at a higher number in the last three 
years than in the previous thirty years combined.  
Following the examination, the diagnosis was viral 
syndrome not found (history of viral syndrome).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
United States Court of Appeals for Veterans Claims noted 
that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid 
claim.  The veteran's statements that he has viral 
syndrome are of less probative value than the medical 
findings that fail to establish its presence.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for viral syndrome, to include as due 
to undiagnosed illness.  








ORDER

Service connection for viral syndrome, to include as due 
to undiagnosed illness is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

